

image01.jpg [image01.jpg]

DCP Midstream, LP
2016 Long-Term Incentive Plan
Form of Restricted Phantom Unit Award Agreement


Awardee:   __________
Award Date:   __________
(also known as Grant Date)
Restricted Period:  __________


1.Award of Restricted Phantom Units (also known as Grant). DCP Services, LLC
(the “Company”) hereby grants to you Phantom Units hereafter referred to as
Restricted Phantom Units (“RPUs”) allocated as __________ DCP common units under
the DCP Midstream, LP 2016 Long-Term Incentive Plan (the “Plan”) on the terms
and conditions set forth herein. The number of RPUs has been determined based on
the average closing price of the DCP common units during the last twenty trading
days immediately prior to the Award Date and includes a tandem Dividend
Equivalent Right (“DER”) grant with respect to each RPU. The Company will
establish a DER bookkeeping account for you with respect to each RPU granted
that shall be credited with an amount equal to the cash dividends, expressed in
US dollars, made during the Restricted Period with respect to the DCP common
units. Unless otherwise defined herein, terms used, but not defined, in this
Award Agreement shall have the same meaning as set forth in the Plan.
2.Vesting. The RPUs are considered “Vested” once they are no longer forfeitable.
Except as provided in Paragraph 3 below, the RPUs granted hereunder shall become
Vested only if you have not ceased to be an Employee for any reason (a
“Termination of Service”) prior to the end of the Restricted Period.
3.Early Vesting Events. You may become Vested prior to the end of the Restricted
Period as provided in Paragraph (a) below.
(a) Death, Disability, Layoff or Retirement. If you incur a Termination of
Service after the first anniversary of your initial Award Date for the year as a
result of your death, disability or layoff, the Restricted Period shall
terminate and your RPUs and unpaid DERs will become fully Vested on the date of
your Termination of Service. If you incur a Termination of Service after the
first anniversary of your initial Award Date for the year as a result of your
Retirement, the Company may, in its sole discretion, vest (fully or on a
pro-rata basis) the RPUs and unpaid DERs and terminate the Restricted Period.
(b) Other Terminations of Service. If your Termination of Service occurs prior
to the end of the Restricted Period for any reason other than as provided in
Paragraph 3(a) above, the Restricted Period shall terminate and all of your RPUs
and unpaid DERs shall be forfeited without payment automatically upon the date
of your Termination of Service.
4.Payments.
(a)RPUs. As soon as administratively practicable after the last day of the
Restricted Period, you will be issued DCP common units equal to the number of
your Vested RPUs, unless the Company decides to pay in cash an amount equal to
the average closing price of your Vested RPUs based on the last twenty trading
days immediately prior to the end of the Restricted Period, less any taxes the
Company is required to withhold from such payment. The Company has sole
discretion to determine which method of payment will be used. Payment will be
made no later than 2½ months following the end of the calendar year in which the
Restricted Period terminates, less all applicable taxes required to be withheld
therefrom, unless deferred into the Executive Deferred Compensation Plan in
accordance with Code Section 409A.



--------------------------------------------------------------------------------



(b)DERs. As soon as administratively practicable after each quarterly dividend
payment date during the Restricted Period, the Company shall pay you in cash,
with respect to each RPU, an amount equal to the DERs credited to your DER
account during that calendar quarter, less any taxes the Company is required to
withhold from such payment.
5.Limitations Upon Transfer. All rights under this Award Agreement shall belong
to you alone and may not be transferred, assigned, pledged, or hypothecated by
you in any way (whether by operation of law or otherwise), other than by will or
the laws of descent and distribution or by a beneficiary designation form filed
with the Company in accordance with the procedures established by the Company
for such designation, and shall not be subject to execution, attachment, or
similar process. Upon any attempt by you to transfer, assign, pledge,
hypothecate, or otherwise dispose of such rights contrary to the provisions in
this Award Agreement or the Plan, or upon the levy of any attachment or similar
process upon such rights, such rights shall immediately become null and void.
6.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and upon any person lawfully
claiming under you.
7.Entire Agreement. This Agreement along with the Plan constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the RPUs granted hereby. Without limiting the scope
of the preceding sentence, all prior understandings and agreements, if any,
among the parties hereto relating to the subject matter hereof are hereby null
and void and of no further force and effect.
8.Modifications. Any modification of this Agreement shall be effective only if
it is in writing and signed by both you and an authorized officer of the
Company.
9.Governing Law. This award shall be governed by, and construed in accordance
with, the laws of the State of Colorado, without regard to conflicts of laws or
principles thereof.
10.Plan Controls. By accepting this Award, you acknowledge and agree that the
RPUs are granted under and governed by the terms and conditions of this Award
Agreement and the Plan, a copy of which has been furnished to you. In the event
of any conflict between the Plan and this Award Agreement, the terms of the Plan
shall control. All decisions or interpretations of the Committee upon any
questions relating to the Plan or this Award Agreement are binding, conclusive
and final on all persons.


DCP Services, LLC




By:
Name:Title:Awardee Acknowledgement and AcceptanceBy:Name:


